         Case 3:16-bk-02232-JAF            Doc 158       Filed 08/14/19       Page 1 of 24




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


In re:
                                                           Case No. 3:16-bk-02232-JAF
                                              1
PREMIER EXHIBITIONS, INC., et al.,                         Chapter 11 (Jointly Administered)

                 Debtors.


    AMENDED2 NINTH INTERIM AND FINAL APPLICATION FOR ALLOWANCE
        AND PAYMENT OF COMPENSATION AND REIMBURSEMENT
          OF EXPENSES OF KALEO LEGAL AS COUNSEL TO THE
                 DEBTORS AND DEBTORS IN POSSESSION


                                    IMPORTANT NOTICE

     Pursuant to Local Rule 2002-4, the Court will consider relief requested in this
     paper without further notice or hearing unless a party in interest files an
     objection within twenty-one (21) days from the date set forth on the attached
     proof of service, plus an additional three days for service if any party was
     served by U.S. Mail.

     If you object to the relief requested in this paper, you must file a response with
     the Clerk of the Court at Bryan Simpson United States Courthouse, 300 North
     Hogan Street, Suite 3-150, Jacksonville, Florida 32202, and serve a copy on
     the movant’s attorney, Brian A. Wainger, Esq., Kaleo Legal, 4456
     Corporation Lane, Suite 135, Virginia Beach, Virginia 23462, and any other
     appropriate persons within the time allowed. If you file and serve a response
     within the time permitted, the Court will either schedule and notify you of a
     hearing, or consider the response and grant or deny the relief requested
     without a hearing.

1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC
(3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075);
Premier Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed
Corp. (7309). The Debtors’ service address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite
3000, Georgia 30308.
2
  This Application is being amended to correct the signature block and the certificate of service signature
block.
       Case 3:16-bk-02232-JAF              Doc 158   Filed 08/14/19   Page 2 of 24




    If you do not file a response within the time permitted, the Court will consider
    that you do not oppose the relief requested in the paper, will proceed to
    consider the paper without further notice or hearing, and may grant the relief
    requested.


                             Ninth Interim Application Details
Name of Applicant:                          Kaleo Legal
Services Provided to:                       RMS Titanic, Inc. and certain of its affiliates,
                                            as Debtors and Debtors in possession
Date of Bankruptcy Related Retention:       June 14, 2016
Period for this Application:                March 1, 2019 through July 31, 2019
Amount of Compensation Sought:              $ 1440.00
Amount of Expense Reimbursement:            $0
Amount of Original $15,400.00               Current Balance:      $15,400.00
Retainer:
Blended Hourly         $400/hour            Cumulative:           $388.35/hour
Rate this
Application:


This is an interim or final application:         Ninth Interim

                               Final Application Details
Name of Applicant:                        Kaleo Legal
Services Provided to:                     RMS Titanic, Inc. and certain of its affiliates,
                                          as Debtors and Debtors in possession
Date of Bankruptcy Related Retention:     June 14, 2016
Period for this Application:              June 14, 2016 through July 31, 2019
Amount of Compensation Sought:            $ 496,540.00
Amount of Expense Reimbursement:          $ 8,712.50
Amount of Original $15,400.00             Current Balance:      $15,400.00
Retainer:
Cumulative Hourly $400/hour               Cumulative:           $388.35/hour
Rate:


This is an interim or final application:         Final




                                                 2
            Case 3:16-bk-02232-JAF            Doc 158      Filed 08/14/19     Page 3 of 24




                                  Requested                       Approved                   Paid            Balance
                                                                                                            Due/Hold
                                                                                                              back


 Filed     Period       Fees      Hrs.   Rate    Exps.         Fees         Exps.     Fees          Exps.

          06/14/16
11/16/1              $109,620.0   284.          $1,740.9    $109,620.0   $1,740.9   $109,620.   $1,740.9
          -                              $386                                                               $0
6                    0            1             3           0            3          00          3
          09/30/16


          10/1/16-                188.   $381                                       $71,780.0
2/28/17              $71,780.00                 $522.45     $71,780.00   $522.45                $522.45     $0
          1/31/16                 2      .40                                        0



          2/1/2017                103.   $383                                       $39,620.0
6/20/17              $39,620.00                 $491.21     $39,620      $491.21                $491.21     $0
          -4/30/17                3      .54                                        0


10/20/1   5/1/2017                151.   $378                                       $57,360.0
                     $57,360.00                 $298.12     $57,360.00   $298.12                $298.12     $0
7         -8/31/17                4      .86                                        0


          9/1/2017
          -                                                                         $13,892.8
3/01/18              $17,240.00   43.1   $400   100.84      _________    ________               100.84      3,448.00
          12/31/20                                                                  4
          17


          1/1/2018
          -                              $392   $1,475.6                            $48,960.0   $1,475.6
7/03/18              $61,200.00   156                       _________    ________                           $12,240
          5/31/201                       .31    6                                   0           6
          8


11/27/1   6/1/18-                 278.   $395   $4,042.0                            $88,032.0   $4,042.0
                     110,040.00                             _________    ________                           22,008.00
8         10/31/18                3      .40    4                                   0           4



          11/1/18-                       $388                                       $22,592.0
3/08/19              28,240.00    70.6          $41.25      _________    ________               $41.25      $5,648.00
          2/28/19                        .31                                        0




                                                    3
            Case 3:16-bk-02232-JAF          Doc 158         Filed 08/14/19   Page 4 of 24




                                                 FINAL



          6/14/16-                 1278   $388   $8,712.5                $3,052.7   $461,620.              $43,632.0
8/13/19               496,540.00                             $278,380                           $8,712.5
          7/31/19                  .60    .35    0                       1          5                      0




             Kaleo Legal ( the “Applicant”), as counsel to RMS Titanic, Inc. and certain of its

     affiliates, as Debtors and Debtors in possession (the “Debtors”), pursuant to Section 330 of

     Title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”) and

     Rule 2016(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

     hereby files its Ninth Interim and Final Application for Allowance and Payment of

     Compensation and Reimbursement of Expenses to Kaleo Legal, as Counsel to the Debtors

     and Debtors in Possession (the “Application”) for professional services and expenses

     rendered by Applicant during the period of March 1, 2018 through July 31, 2019 (the “

     Ninth Interim Application Period”) and for professional services and expenses rendered by

     Applicant during the period of June 14, 2016 through July 31, 2019 (the “Final Application

     Period”). In support thereof, the Applicant states:

                     RETENTION OF APPLICANT AND REQUESTED AWARD

            1.       This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§

    157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(A). Venue is proper

    before this Court pursuant to 28 U.S.C. § 1408. The statutory predicates for the relief

    requested herein are sections 105(a), 1102 and 1103 of the Bankruptcy Code.




                                                     4
       Case 3:16-bk-02232-JAF        Doc 158       Filed 08/14/19   Page 5 of 24




       2.     On June 14, 2016 (the “Petition Date”), the Debtors each filed a voluntary

petition in this Court for relief under chapter 11 of the Bankruptcy Code, commencing the

above-captioned case (the “Bankruptcy Case”).

       3.     On June 20, 2016, the Applicant submitted its Application to Employ the firm

of Kaleo Legal as counsel to the Debtors and Debtors in Possession Effective as of the

Petition Date [D.E. 25]. The Application was granted via order of this Court on August 11,

2016 [D.E. 132].

       4.     Subsequent to the Debtors’ Application for employment, the Debtors filed its

Motion for an Order Authorizing the Retention and Compensation of Professionals Utilized

by the Debtors in the Ordinary Course of Business [D.E. 109] which was approved by the

Court’s Order entered on September 1, 2016 [D.E. 180] (the “Compensation Order”). The

Court subsequently vacated the Compensation Order on May 14, 2019.

       5.     The Applicant submits this application, pursuant to Sections 328, 330, 331

and 503(b) of the Bankruptcy Code, Rule 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”) and the Guidelines.

       6.     The Applicant requests an interim award of legal fees incurred by the

Applicant for services rendered during the Ninth Interim Application Period, as counsel to

the Debtors, in the amount of $1,440.00.

       7.     The Applicant requests a final award of legal fees incurred by the Applicant

for services rendered during the Final Application Period, as counsel to the Debtors, in the

amount of $496,540 and reimbursement for the actual and necessary expenses incurred by

the Applicant during the Final Application Period in the amount of $8,712.50.




                                               5
       Case 3:16-bk-02232-JAF        Doc 158        Filed 08/14/19   Page 6 of 24




       6.      Consistent with the Compensation Order, which the Court has now vacated,

the Debtors have paid Kaleo Legal $461,620.50 in fees and $8,712.50 in expenses during the

Final Application Period. Kaleo Legal has $43,632.00 in unpaid fees which the firm

generated during the Final Application Period.

       7.      This request is the Applicant’s Ninth Interim Application to the Court for

compensation and reimbursement of expenses for services rendered as counsel to the

Debtors. No understanding exists between the Applicant and any other person for the

sharing of compensation sought by the Applicant, except among the partners and associates

of the Applicant.

       In accordance with the Guidelines, the following exhibits are annexed to this

Application for the Final Application Period:

       Exhibit 1:     Summary of Professional Time together with Detailed Description of
                      Services Rendered;

       Exhibit 2:     Summary of Professional Time and Detailed Description of Services
                      Rendered Sorted by Activity Code Category;

       Exhibit 3:     Summary and Breakdown of Requested Reimbursement of Expenses
                      and Disbursements; and

       Exhibit 4:     Summary of Total Fees and Expenses Paid together with Outstanding
                      Balance.

       8.      The Applicant has documented a total of 1,278.60 hours during the Final

Application Period in rendering necessary and beneficial legal services to the Debtors.

Exhibit 1 contains a list of the Applicant’s professionals who have provided services to the

Debtors during the Application Period, the hourly rate charged by each, a detailed

explanation of each entry sorted by each day, and a summary of time expended by each




                                                6
       Case 3:16-bk-02232-JAF           Doc 158     Filed 08/14/19      Page 7 of 24




professional. The Applicant prepared Exhibit 1 based on, among other things,

contemporaneous daily time records maintained by the Applicant’s attorneys who rendered

services in this case. Exhibit 2 contains a summary of time expended by each professional

sorted by activity code category as required by, and in compliance with, the Guidelines.

Exhibit 3 contains a summary of the Applicant’s total actual and necessary out-of-pocket

expenses and disbursements, on behalf of the Debtors, for which the Applicant seeks

reimbursement in accordance with Section 330(a)(2) of the Bankruptcy Code, the

Bankruptcy Rules and the Guidelines. The expenses and disbursements summarized in

Exhibit 3 are those which the Applicant typically would invoice to its non-bankruptcy clients.

Exhibit 4 contains a summary of total fees and expenses paid together with the outstanding

balance. Applicant also maintains $15,400.00 of Debtors’ funds in its professional trust

account.

                                       BACKGROUND

       8.      On June 14, 2016 (the “Petition Date”), each of the Debtors filed a voluntary

petition in this Court for relief under Chapter 11 of the Bankruptcy Code. The factual

background regarding the Debtors, including their business operations, capital and debt

structure, and the events leading to the filing of this bankruptcy case, are set forth in detail in

the Chapter 11 Case Management Summary [D.E. 8].(the “Case Summary”)

       9.      The Debtors continue to manage and operate their business as debtors in

possession under Bankruptcy Code sections 1107 and 1108.




                                                7
       Case 3:16-bk-02232-JAF     Doc 158    Filed 08/14/19   Page 8 of 24




       10.    On August 24, 2016, the United States Trustee appointed an Official

Committee of Unsecured Creditors and an Official Committee of Equity Security Holders

[D.E. 166, 167].




                                         8
        Case 3:16-bk-02232-JAF              Doc 158       Filed 08/14/19        Page 9 of 24




                        INDEXING OF TASKS BY ACTIVITY CODES

        11.      As set forth in Exhibit 2 to this Application, the Applicant has organized its

time records by activity codes in accordance with the Guidelines. In each of its previous

Eight Interim Fee Applications, the Applicant also organized its time records by activity

codes and indexed its time records accordingly.

        12.      Accordingly, each of the time entries of the attorneys of the Applicant have

been indexed into the categories listed in Exhibit 2.

                           UNIQUE SERVICES AND CONSIDERATIONS
                           FOR WORK PERFORMED BY KALEO LEGAL


        13.      In June, 2016, when the Debtors filed the Petition, Kaleo Legal consisted of

Brian Wainger, two other attorneys, and no staff. 3 Until its engagement in this Bankruptcy

Case, no attorney at Kaleo Legal had ever served as counsel of record in a bankruptcy

proceeding. The Debtors asked Mr. Wainger to serve as special litigation counsel in this

matter because of his long history of representing Debtor RMS Titanic, Inc. in the case styled

as R.M.S. Titanic, Inc. v The Wrecked and Abandoned Vessel, Civil Action No. 2:93cv902 in

the Eastern District of Virginia, Norfolk Division (the “Salvage Proceedings”). The Salvage

Proceedings have been pending since 1993. Mr. Wainger possesses deep institutional

knowledge about those proceedings, and the complicated law of that case, having served as

counsel of record in that matter for over 15 years.




3
  Kaleo Legal added a fourth attorney in Fall, 2017 and has expanded in 2018 and 2019 to approximately ten
attorneys and one paralegal.




                                                      9
      Case 3:16-bk-02232-JAF         Doc 158       Filed 08/14/19   Page 10 of 24




       14.     Issues related to the Salvage Proceedings were a critical component of the

Bankruptcy Case because the collection of artifacts recovered by RMST was by far the most

valuable asset of the estate, having been previously appraised at nearly $200 million.

       15.     The Bankruptcy Case became an amalgam of Bankruptcy law, International

Law and Maritime Law, and Mr. Wainger and Kaleo Legal provided invaluable institutional

knowledge and legal expertise on the non-bankruptcy aspects of the case. In particular, Mr.

Wainger served as lead counsel in Debtor RMS Titanic, Inc.’s adversary proceeding against

the Republic of France, engaging and working with legal professors and experts in the United

States and France. For the first year of the Bankruptcy Case, Mr. Wainger also served as the

lead liaison between bankruptcy counsel for the Debtors and the Debtors. In conjunction with

Robert W. McFarland and his firm, McGuireWoods LLP, Mr. Wainger also continued to

represent RMST in the Salvage Proceedings, and advised the Debtors on the interplay

between the Bankruptcy Case and the Salvage Proceedings, which time and fees are included

in this Application.

       16.     Although not a bankruptcy attorney, Mr. Wainger committed fully to the

Bankruptcy Case. Because Kaleo Legal is such a small firm, with only two or three partners

and without any office staff until 2018; because this matter involved complex issues of

maritime law and international law; and because bankruptcy law was a new discipline for

Mr. Wainger, he spent a great deal of time on this matter as a personal investment that was

not billed to the Debtor. In this regard, although Kaleo Legal seeks approval for a total of

1,278 hours spent during the three years of the Application Period, that number actually




                                              10
      Case 3:16-bk-02232-JAF        Doc 158       Filed 08/14/19    Page 11 of 24




reflects only a percentage of the actual time invested by Mr. Wainger during the Final

Application Period.

       17.    Because of the size of Kaleo Legal, and the substantial investment of time by

one of only three lawyers in the matter, Kaleo Legal could not continue the engagement in

this matter without receiving monthly payments throughout the Final Application Period.

Recognizing the unique circumstances confronting Mr. Wainger and his firm, the other

professionals in the case agreed to allow the Debtors to continue paying Kaleo Legal

throughout the case, pursuant to the Compensation Order when it was in effect, even while

they agreed to forestall payments to all the other law firms out of necessity to preserve the

dwindling estate.

       18.    During the course of its 38 month representation of Debtors in the Bankruptcy

Case, Kaleo Legal has been paid a total of $461,620.50 in fees, and $8,712.50 in expenses,

and is owed an additional $43,632.00.

                       EVALUATION OF SERVICES RENDERED;
                        FIRST COLONIAL CONSIDERATIONS

       19.    This Application has presented the nature and extent of the professional

services the Applicant has rendered in connection with its representation of the Debtors for

which the Applicant seeks compensation. The recitals set forth in the daily diaries attached

hereto constitute only a summary of the time spent. A mere reading of the time summary

annexed hereto alone cannot completely reflect the full range of services the Applicant

rendered and the complexity of the issues and the pressures of time and performance which

have been placed on the Applicant in connection with these cases.




                                             11
      Case 3:16-bk-02232-JAF           Doc 158     Filed 08/14/19    Page 12 of 24




       18. American Benefit Life Ins. Co. v. Baddock (In re First Colonial Corp.), 544 F.2d

1291 (5th Cir. 1977), enumerates twelve factors a bankruptcy court should evaluate in

awarding fees. First Colonial remains applicable in the Eleventh Circuit to the determination

of reasonableness of fees to be awarded under the Bankruptcy Code. Grant v. George

Schumann Tire & Battery Co., 908 F.2d 874 (11th Cir. 1990); Collier on Bankruptcy,

330.05[2] [a] at 330-33 through 330-37 (L. King 15th ed. 1991); see also Bonner v. City of

Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981). The twelve factors are:

       (1)     The time and labor required;
       (2)     The novelty and difficulty of the questions presented;
       (3)     The skill required to perform the legal services properly;
       (4)     The preclusion from other employment by the attorney due to acceptance of
               the case;
       (5)     The customary fee for similar work in the community;
       (6)     Whether the fee is fixed or contingent;
       (7)     The time limitations imposed by the client or circumstances;
       (8)     The amount involved and results obtained;
       (9)     The experience, reputation and ability of the attorneys;
       (10)    The undesirability of the case;
       (11)    The nature and length of the professional relationship with the client; and
       (12)    Awards in similar cases.

First Colonial, 544 F.2d at 1298-99.

       19.     Based on the standards set forth in Section 330 of the Bankruptcy Code and

First Colonial, the Applicant believes that the fair and reasonable value of its services

rendered during the period covered by this Final Application Period is $461,620.50 in Fees

plus expenses of $8,712.50.

       A.      Time, Nature and Extent of Services Rendered, Results Obtained and
               Related First Colonial Factors

       20.     The foregoing summary, together with the exhibits attached hereto, details the

time, nature and extent of the professional services of the Applicant rendered for the benefit



                                              12
      Case 3:16-bk-02232-JAF          Doc 158      Filed 08/14/19    Page 13 of 24




of the estate during the period covered by this Application. The total number of hours

expended, 1278.6 hours, reveals the time devoted to this matter by the Applicant on a vast

spectrum of legal issues which have arisen in this case during the period covered by this

Application. The actual number of hours expended by Kaleo Legal far exceeds the actual

billable amount, perhaps by as much as twenty-percent (20%).

         B.      Novelty and Difficulty of Questions Presented

       21.     The issues that have arisen in this case during the period encompassed by this

Application demanded a high level of skill combining extraordinarily complicated aspects of

Bankruptcy Law, International Law and Maritime Law.

         C.      Skill Requisite to Perform Services Properly

       22.     In rendering services to the Debtors, the Applicant demonstrated substantial

legal skill and expertise in the areas of bankruptcy, commercial law, maritime law,

international law, debtor-creditor rights, and secured transactions and negotiation.

       D.      Preclusion from Other Employment by Attorney due to Acceptance of
               Case

       23.     The Applicant has devoted substantial time in the representation of the

Debtors as more fully appears on each of the Exhibits. While the Applicant’s participation in

this matter did not preclude its representation of other clients, its investment in this case

vastly reduced the time it spent on other matters. In the first fourteen months of the case

between June 14, 2016 when the petition was filed and August 31, 2017, the Applicant billed

727 hours to this matter, the vast majority of which was billed by Mr. Wainger. For a firm of

only three attorneys at that time, this represents a huge amount of time which the Applicant

could not devote to other client matters.



                                              13
          Case 3:16-bk-02232-JAF                Doc 158        Filed 08/14/19   Page 14 of 24




              E.      Customary Fee

           24.        The hourly rate charged by the Applicant as set forth in Exhibits 1 and 2

ranges from $300 to $400 for attorneys, which is customary for professionals in Florida and

Virginia of similar skill and experience. 4

           25.        The hourly rate charged for attorneys who worked on this case are as follows:

           Initials                                    Name                           Hourly Rate
                                                  ATTORNEYS
            BAW                                   Brian Wainger                    $400
            WRP                                  William Poynter                   $400
              TB                                  Tina Bingham                     $400
                JS                                 John Swingle                    $300

           F.         Whether Fee is Fixed or Contingent

           26.        The Applicant’s compensation in this matter is subject to approval of the

Court and is, therefore, contingent. The Applicant does not take other contingent fee

arrangements. In agreeing to accept this contingent engagement, which was a massive

undertaking for Applicant as a commitment to its long-term client, for whom the Applicant

possesses unique institutional knowledge and subject-matter expertise, the Applicant took

great risk. This is particularly true as the Applicant does not participate in other bankruptcy

proceedings, and is therefore not subject to other court ordered fee approvals. The Court

should consider this factor, which militates in favor of a fee award in the amount requested.

The amount requested is consistent with the fee that the Applicant would charge its clients in

other non-contingent, commercial matters.


4
    Applicant has not billed for any time spent by its paraprofessionals.




                                                          14
          Case 3:16-bk-02232-JAF     Doc 158       Filed 08/14/19    Page 15 of 24




          G.    Time Limitations Imposed by Client or Other Circumstances

          27.   The circumstances of this case imposed serious time constraints on the

Applicant due to the volume of work and the necessity for rapid resolution of significant

issues.

          H.    Experience, Reputation and Ability of Attorneys

          28.   The Applicant is an established small law firm and its members working on

this case are experienced attorneys with significant experience in commercial litigation and

with historical knowledge of Debtors applicable to the specific issues in this bankruptcy case.

The Applicant enjoys a fine reputation and has demonstrated substantial ability in the fields

of corporate, commercial, and litigation services, with specialized knowledge, skill and

experience in unique aspects of this bankruptcy case.

           I.   “Undesirability” of Case

          29.   This case is not undesirable.      The Applicant is privileged to have the

opportunity to represent the Debtor and to appear before the Court in this case.

          J.    Nature and Length of Professional Relationship with Client

          30.   The Applicant has had an extensive prior relationship with the Debtors dating

back to 2001. Brian Wainger, the founder of Kaleo Legal, has served as counsel in the

Salvage Proceedings since 2004.

          K.    Awards in Similar Cases

          31.   The amount requested by the Applicant is reasonable in terms of awards in

cases of similar magnitude and complexity. The compensation that the Applicant requests




                                              15
      Case 3:16-bk-02232-JAF         Doc 158       Filed 08/14/19    Page 16 of 24




comports with the mandate of the Bankruptcy Code, which directs that services be evaluated

in light of comparable services performed in non-bankruptcy cases in the community.

                      A FEE DISCOUNT OF ANY SIZE WOULD
                      INEQUITABLY IMPACT KALEO LEGAL

       32.     An award which discounts the fees requested in this Final Application would

have a huge effect on the Applicant. Throughout the Bankruptcy Case, the Debtors made

regular monthly payments to Kaleo Legal, pursuant to the Compensation Order, when it was

still in place, even when the Debtors could not make similar payments to the other legal

professionals in the case. This distinction, approved by the other legal professionals, served

as an acknowledgment of the truly unique circumstances pursuant to which the Debtors

engaged Kaleo Legal, and the unusual commitment that such a small, non-bankruptcy firm

had made to its longstanding client. Throughout the three-year case, Kaleo Legal used these

fees to pay its partners. Until Fall, 2017, Kaleo Legal employed three attorneys and no office

staff. In Fall, 2018, approximately one an half years after the Petition Date, Kaleo Legal

hired its fourth attorney. Without these ongoing payments, the Applicant simply could not

have continued to represent the Debtors.

       As a result of these continued payments, and over the course of the three-year

engagement, the Debtors have paid the Applicant $461,620.50 in fees, $8,712.50 in

expenses, and still owe the Applicant $43,632.00 in fees.

       Because the fees at issue in this application represent a significantly larger percentage

of the total revenue generated by Kaleo Legal, when compared to the other larger firms in

this case, a discount on the fees owed to Applicant would have a disparate impact on the




                                              16
      Case 3:16-bk-02232-JAF          Doc 158      Filed 08/14/19    Page 17 of 24




Applicant. A fee of approximately $43,632, the outstanding balance in this Final Fee

Application, represents a huge number for a small firm like Kaleo Legal.

       What is more, because Kaleo Legal received ongoing payments throughout the

Bankruptcy Case, a discount on the fees sought by Applicant herein would have a materially

deleterious effect on the Applicant, and on Brian Wainger personally. For example, if the

Court elected to discount the Application by ten percent (10%), or approximately $49,000,

the Applicant would actually have to pay money back to the Debtors.

       The decision to represent the Debtors by Kaleo Legal in this matter reflected a huge

commitment, and equally substantial risk on the part the firm. More than three years after

that decision was made, the Applicant still feels honored to have been able to participate in

this matter. The total fees sought in this Final Fee Application reflect a fair compensation for

the hard work and commitment, and unique expertise of Kaleo Legal.

                                       CONCLUSION

        WHEREFORE, the Applicant respectfully requests the Court to enter an order (i)

awarding it the sum on a final basis of $496,540 as compensation for services rendered, and

$8,712.50 as reimbursement for actual and necessary expenses incurred during the course

of the Applicant’s representation of the Debtors during the Final Application Period

representing 100% of the aggregate fees and costs sought by the Applicant herein during

the Final Application Period; (ii) approving on a final basis unbilled services rendered and

expenses incurred from August 1, 2019 through confirmation of the Debtors’ plan in an

estimated amount not to exceed $20,000; (iii) authorizing and directing the Debtors to pay




                                              17
Case 3:16-bk-02232-JAF   Doc 158   Filed 08/14/19   Page 18 of 24
      Case 3:16-bk-02232-JAF          Doc 158    Filed 08/14/19   Page 19 of 24




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed with the Clerk of the Court using CM/ECF on August 14, 2019. I also certify that the
foregoing document is being served this day on the following counsel of record via
transmission of Electronic Filing generated by CM/ECF:

Jay B. Verona, Esq.                         Jill E. Kelso, Esq.
Shumaker, Loop & Kendrick, LLP              Miriam G. Suarez, Esq.
101 E. Kennedy Blvd., Suite 2800            Office of the United States Trustee
Tampa, FL 33602                             400 W. Washington Street, Suite 1100
(813) 229-7600                              Orlando FL 32801
jverona@slk-law.com                         (407) 648-6301 ext. 137
Attorneys for George F. Eyde                jill.kelso@usdoj.gov
Orlando, LLC and Louis J. Eyde              Miriam.g.suarez@usdoj.gov
Orlando, LLC                                Attorneys for Guy G. Gebhardt,
                                            Acting U.S. Trustee for Region 21

Scott M. Grossman, Esq.                     Ari Newman, Esq.
Greenberg Traurig                           Greenberg Traurig, P.A.
401 East Las Olas Boulevard, Suite 2000     333 S.E. 2nd Avenue, Suite 4400
Fort Lauderdale, FL 33301                   Miami, FL 33131
(954) 768-5212                              (305) 579-0500
grossmansm@gtlaw.com                        newmanar@gtlaw.com
Attorneys for Lang Feng, Haiping Zou,       Attorneys for Lang Feng, Haiping Zou,
Jihe Zhang, and High Nature Holdings        Jihe Zhang, and High Nature Holdings
Limited                                     Limited

Jason B. Burnett, Esq.                      Andrew T. Jenkins, Esq.
GrayRobinson, P.A.                          Bush Ross, P.A.
50 N. Laura Street, Suite 1100              P.O. Box 3913
Jacksonville, FL 32202                      Tampa, FL 33601-3913
(904) 598-9929                              (813) 224-9255
jason.burnett@gray-robinson.com             ajenkins@bushross.com
Attorneys for 417 Fifth Avenue Real         Attorneys for Bank of America, N.A.
Estate, LLC




                                            19
      Case 3:16-bk-02232-JAF         Doc 158      Filed 08/14/19   Page 20 of 24




Theodore B. Randles, Esq.                    Kathy A. Jorrie, Esq.
U.S. Dept. of Justice                        Pillsbury Winthrop Shaw Pittman LLP
1100 L Street NW, Suite 10060                725 S. Figueroa Street, Suite 2800
Washington, DC 20005                         Los Angeles, CA 90017
(202) 307-3242                               (213) 488-7251
Theodore.B.Randles@usdoj.gov                 Kathy.jorrie@pillsburylaw.com
Attorneys for the United States Department   Attorneys for AEG Live, Inc.
of Commerce, National Oceanic and
Atmospheric Administration

Brian D. Equi, Esq.                          J. Ellsworth Summers, Jr., Esq.
Goldberg Segalla, LLP                        Burr Forman, LLP
121 S. Orange Avenue, Suite 1500             50 N. Laura Street, Suite 3000
Orlando, FL 32801                            Jacksonville, FL 32202
(407) 458-5608                               (904) 232-7200
bequi@goldbergsegalla.com                    esummers@burr.com
salamina@goldbergsegalla.com                 Attorneys for Michael J. Little
sherndon@goldbergsegalla.com
Attorneys for Structure Tone, Inc.

Norman P. Fivel, Esq.                        D. Marcus Braswell, Jr., Esq.
Assistant Attorney General                   Sugarman & Susskind, P.A.
Office of the New York State                 100 Miracle Mile, Suite 300
Attorney General                             Coral Gables, FL 33134
Civil Recoveries Bureau,                     (305) 529-2801
Bankruptcy Litigation Unit                   mbraswell@sugarmansusskind.com
The Capitol                                  Attorneys for Theatrical Protective Union,
Albany, NY 12224-0341                        Local No. One, IATSE
(518) 776-2264
norman.fivel@ag.ny.gov
Attorneys for New York Dept. of Taxation
and Finance

Chris Broussard, Esq.                        Richard R. Thames, Esq.
Suzy Tate, Esq.                              Thames Markey & Heekin, P.A.
Suzy Tate, P.A.                              50 N. Laura Street, Suite 1600
14502 N. Dale Mabry Highway, Suite 200       Jacksonville, FL 32202
Tampa, FL 33618                              (904) 358-4000
(813) 264-1685                               rrt@tmhlaw.net
cbrouss@suzytate.com                         Attorneys for Official Committee of
suzy@suzytate.com                            Unsecured Creditors
Attorneys for The Armada Group GP, Inc.




                                             20
      Case 3:16-bk-02232-JAF          Doc 158    Filed 08/14/19   Page 21 of 24




Avery Samet, Esq.                           Peter J. Gurfein, Esq.
Jeffrey Chubak, Esq.                        Roye Zur, Esq.
Storch Amini & Munves PC                    Landau Gottfried & Berger LLP
140 East 45th Street, 25th Floor            1801 Century Park East, Suite 700
New York, NY 10017                          Los Angeles, CA 90067
(212) 490-4100                              (310) 557-0050
asamet@samlegal.com                         pgurfein@lgbfirm.com
jchubak@samlegal.com                        rzur@lgbfirm.com
Attorneys for Official Committee of         Attorneys for Official Committee of Equity Security
Unsecured Creditors                         Holders of Premier Exhibitions, Inc.

Jacob A. Brown, Esq.                        Skyler M. Tanner, Esq.
Katherine C. Fackler, Esq.                  Lane Powell PC
Akerman LLP                                 601 SW Second Avenue, Suite 2100
50 N. Laura Street, Suite 3100              Portland, OR 97204
Jacksonville, FL 32202                      tanners@lanepowell.com
(904) 798-3700                              beldingt@lanepowell.com
jacob.brown@akerman.com                     docketing-pdx@lanepowell.com
katherine.fackler@akerman.com               Attorneys for Oregon Museum of Science and
Attorneys for the Official Committee of     Industry
Equity Security Holders of Premier
Exhibitions, Inc.

T. David Mitchell, Esq.                     Howard Siegel, Esq.
Brenner Kaprosy Mitchell, L.L.P.            945 McKinney Street, PMB 434
30050 Chagrin Blvd., Suite 100              Houston, TX 77002
Pepper Pike, OH 44124                       (713) 984-4801
(216) 292-5555                              howard@eucinv.com
tdmitchell@brenner-law.com                  Attorney for Euclid Investments, LP
Attorneys for CRI Properties, Ltd.          And Euclid Claims Recovery LLC

Susan R. Sherrill-Beard, Esq.               Garrett A. Nail, Esq.
U.S. Securities and Exchange Commission     John F. Isbell, Esq.
Office of Reorganization                    Thompson Hine LLP
950 East Paces Ferry Road, N.E.             3560 Lenox Road, Suite 1600
Suite 900                                   Atlanta, GA 30326
Atlanta, GA 30326                           (404) 541-2900
(404) 842-7626                              garrett.nail@thompsonhine.com
sherrill-beards@sec.gov                     john.isbell@thompsonhine.com
atlreorg@sec.gov                            Attorneys for Bay Point Capital Partners, LP
Attorneys for U.S. Securities and
Exchange Commission




                                            21
      Case 3:16-bk-02232-JAF          Doc 158    Filed 08/14/19   Page 22 of 24




Steven R. Fox, Esq.
Fox Law Corporation
17835 Ventura Blvd., Suite 306
Encino, CA 91316
srfox@foxlaw.com
Attorneys for Titanic Entertainment
Holdings

Via U.S. Mail

A-1 Storage and Crane                       ABC Imaging
2482 197th Avenue                           5290 Shawnee Road, Suite 300
Manchester, IA 52057                        Alexandria, VA 22312

A.N. Deringer, Inc.                         ATS, Inc.
PO Box 11349                                1900 W. Anaheim Street
Succursale Centre-Ville                     Long Beach, CA 90813
Montreal, QC H3C 5H1

Broadway Video                              CBS Outdoor/Outfront Media
30 Rockefeller Plaza                        185 US Highway 48
54th Floor                                  Fairfield, NJ 07004
New York, NY 10112

Dentons Canada LLP                          Enterprise Rent-A-Car Canada
250 Howe Street, 20th Floor                 709 Miner Avenue
Vancouver, BC V6C 3R8                       Scarborough, ON M1B 6B6

Expedia, Inc.                               George Young Company
10190 Covington Cross Drive                 509 Heron Drive
Las Vegas, NV 89144                         Swedesboro, NJ 08085

Gowlings                                    Hoffen Global Ltd.
550 Burrard Street                          305 Crosstree Lane
Suite 2300, Bental 5                        Atlanta, GA 30328
Vancouver, BC V6C 2B5

Kirvin Doak Communications                  MNP LLP
5230 W. Patrick Lane                        15303 - 31st Avenue
Las Vegas, NV 89118                         Suite 301
                                            Surrey, BC V3Z 6X2




                                            22
      Case 3:16-bk-02232-JAF        Doc 158      Filed 08/14/19   Page 23 of 24




Morris Visitor Publications                 NASDAQ Stock Market, LLC
PO Box 1584                                 805 King Farm Blvd.
Augusta, GA 30903                           Rockville, MD 20850

National Geographic Society                 NYC Dept. of Finance
1145 - 17th Avenue NW                       PO Box 3646
Washington, DC 20036                        New York, NY 10008

PacBridge Limited Partners                  Pallet Rack Surplus, Inc.
22/F Fung House                             1981 Old Covington Cross Road NE
19-20 Connaught Road                        Conyers, GA 30013
Central Hong Kong

Ramparts, Inc.                              Screen Actors Guild
d/b/a Luxor Hotel and Casino                1900 Broadway
3900 Las Vegas Blvd. South                  5th Floor
Las Vegas, NV 89119                         New York, NY 10023

Seaventures, Ltd.                           Sophrintendenza Archeologica
5603 Oxford Moor Blvd.                      di Napoli e Pompei
Windemere, FL 34786                         Piazza Museo 19
                                            Naples, Italy 80135

Syzygy3, Inc.                               Time Out New York
231 West 29th Street                        405 Park Avenue
Suite 606                                   New York, NY 10022
New York, NY 10001

TPL                                         TSX Operating Co.
3340 Peachtree Road                         70 West 40th Street
Suite 2140                                  9th Floor
Atlanta, GA 30326                           New York, NY 10018

Verifone, Inc.                              WNBC - NBC Universal Media
300 S. Park Place Blvd.                     30 Rockefeller Center
Clearwater, FL 33759                        New York, NY 10112

Jonathan B. Ross, Esq.                      United States Attorney’s Office
Gowling WLG (Canada) LLP                    Middle District of Florida
550 Burrard Street, Suite 2300, Bentall 5   300 N. Hogan Street, Suite 700
Vancouver, BC V6C 2B5                       Jacksonville, FL 32202




                                            23
      Case 3:16-bk-02232-JAF      Doc 158     Filed 08/14/19   Page 24 of 24




Christine R. Etheridge, Esq.             B.E. Capital Management Fund LP
Bankruptcy Administration                Thomas Branziel
Wells Fargo Vendor Financial Services,   228 Park Avenue South, Suite 63787
LLC                                      New York, NY 10003
PO Box 13708                             Creditor Committee
Macon, GA 31208

TSX Operating Co., LLC                   Dallian Hoffen Biotechnique Co., Ltd.
c/o James Sanna                          c/o Ezra B. Jones
70 W. 40th Street                        305 Crosstree Lane
New York, NY 10018                       Atlanta, GA 30328
Creditor Committee                       Creditor Committee



                                                /s/ Daniel F. Blanks
                                                       Attorney




                                         24
